This cause came on for further consideration upon the March 22, 2010 and May 21, 2010 applications for reinstatement filed by respondent, LuAnn Mitchell. Upon consideration thereof,
It is ordered by the court that respondent’s applications for reinstatement are denied due to respondent’s failure to pay board and publication costs in this matter. Additionally, the court has been notified of a disciplinary complaint against respondent currently pending before the Board of Commissioners on Grievances and Discipline. See Gov.Bar R. V(10)(A).
It is further ordered that relator’s motion to strike respondent’s applications is denied as moot. It is further ordered that the Clerk of this court issue certified copies of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be made as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the costs of publication.